Labatjve, J.
The City claims of the defendant $2,872 87, due for city taxes for the year 1859. The defendant filed a general denial and a special defence. '
On trial below, the plaintiff offered in evidence, among other : The assessment roll for the year 1859, and the ordinance of the Common Council fixing the rate of taxation for the year 1859.
The DistrioOudge gave judgment for plaintiff, and the defendant took this appeal.
The record is so imperfect and defective as to preclude an examination on the'3¿érits.'‘ It does not contain the assessment roll for the year 1859, nor the ordinance of the Common Council fixing the rate of taxation for the year 1859 ; nor even is the certificate, attached to the record, signed by the clerk.
No suggestion of diminution of the record was made, and no motion to dismiss the appeal was filed. All that we can do is to remand the case at the cost of the appellant. 9 L. 119.
It is therefore ordered and decreed, that the judgment of the District Court he reversed, and the case remanded to be tried according to law, the appellant to pay the costs of this appeal.